ITEMID: 001-79503
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF RUCINSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1943 and lives in Kielce.
5. In April 2002 the Kielce Regional Prosecutor ordered the applicant’s house, car and premises used for commercial activities to be searched in view of the strong suspicion that he had been a member of a criminal group and had committed offences concerning property and documents.
6. On 28 May 2002 the applicant was arrested and on 29 May 2002 he was remanded in custody by the Kielce District Court on suspicion of forging documents, financial fraud and membership of a criminal gang. The court considered that there was a reasonable risk that the applicant would tamper with evidence, given the fact that he had had close personal and business connections with several other persons charged with the same offences. On 17 June 2002 the Kielce Regional Court upheld the decision to detain him.
7. In decisions of 21 August and 22 November 2002 the Katowice District Court prolonged the applicant’s detention, holding that there was a contradiction between the applicant’s statements and the evidence collected in the course of the proceedings. In addition, some documents had been forged and the prosecuting authorities could not yet identify all the perpetrators of the offences. The court made reference to the activities already carried out and gave a precise indication of the evidence that still had to be taken. Consequently, it decided that it was indispensable to separate the applicant from the other suspects and from the evidence which had not yet been secured. The court also relied on the serious nature of the charges against the applicant and the severity of the penalty he faced.
8. On 20 January 2003 the Kielce Regional Prosecutor extended the charges against the applicant.
9. The applicant’s detention was prolonged on 24 February 2003 by the Kielce District Court and subsequently by the Cracow Court of Appeal on 22 April 2003. The courts relied on the same grounds as previously invoked by the District Court. They pointed to the complexity of the case and the existence of a fear of collusion, given the applicant’s role in the criminal gang and the considerable number of witnesses acquainted with the applicant who had yet to give evidence.
10. On 21 July 2003 a bill of indictment concerning 20 persons was filed with the Kielce District Court. The applicant was indicted on charges of multiple fraud, insurance fraud, misuse of property and membership of a criminal gang. The prosecution asked the court to hear evidence from 254 witnesses and to obtain over 300 other pieces of evidence.
11. On 30 July 2003 the Kielce District Court prolonged the applicant’s detention until 30 October 2003, holding that there was a reasonable risk that the applicant and other defendants with whom he maintained close personal or business relations would tamper with evidence by inducing others to give false statements. On 28 August 2003 the Kielce Regional Court dismissed an appeal by the applicant against that decision.
12. On 17 September and 17 November 2003 the Kielce District Court held hearings. Owing to the fact that many of the accused had entered into a plea bargain, the prosecutor filed a new bill of indictment and the hearings scheduled for 17, 18 and 19 November 2003 were adjourned until 17 December 2003 in order to give the accused the opportunity to familiarise themselves with the new bill.
13. Hearings were held on 17 December 2003, 19, 20, 21, 28 and 29 January, 16, 17, 18, 23 and 25 February, 15, 17, 22 and 24 March, 21 April, 19 May, 16 and 30 June, 14, 15, 21 (adjourned on an application by the accused) and 29 July (a hearing scheduled for 22 July was adjourned because the lawyer of one of the accused was absent), and 1, 6, 7, 8, 13 and 15 September 2004.
14. Meanwhile, the applicant’s detention was prolonged on 29 October 2003 and 28 January (an appeal by the applicant was dismissed on 11 February 2004), 24 March and 15 April 2004. The court relied on the fear of collusion stemming from the fact that many of the witnesses had not yet given evidence and that the members of the criminal group had maintained close relations. In particular, the court stressed that during the preparatory proceedings the defendants had illegally tried to contact each other. In its last decision the court also stated that the applicant and another defendant had twice lodged applications to adjourn the hearings at which it was to take evidence from the former co-accused, who possessed the greatest knowledge about the defendants’ activities.
15. On 16 September 2004 the District Court made an application to the Cracow Court of Appeal under Article 263 § 4 of the Code of Criminal Procedure, requesting the prolongation of the applicant’s detention beyond the statutory time-limit of 2 years. On 13 October 2004 the Court of Appeal prolonged his detention until 21 December 2004, partly allowing the application. The court stressed that the proceedings had almost been completed and that there was therefore no need to prolong the applicant’s detention for the whole period requested. Its decision was upheld on 23 November 2004.
16. A hearing scheduled for 18 October 2004 was adjourned until 19 October owing to the illness of one of the defendants. The hearing set down for 20 October 2004 had to be adjourned owing to the absence of a witness. It was held on 21 October 2004.
17. Further hearings were held on 10, 17 and 24 November 2004. The hearing scheduled for 29 November was adjourned at the request of one of the accused.
18. On 30 November 2004 the Kielce Regional Prosecutor filed another bill of indictment against the applicant and some of his co-defendants.
19. In the course of the proceedings, the applicant lodged several unsuccessful applications for release from detention, which were dismissed on 23 July, 25 September and 31 October 2002, 17 December 2003, and 16 June and 1 September 2004.
20. On 8 December 2004 the Cracow Court of Appeal dismissed a second application by the District Court for the prolongation of the applicant’s detention. The appellate court held that the District Court had failed to conclude the proceedings within the expected time-frame and that the applicant should not have to suffer the negative consequences of that fact. It further argued that the proceedings could be terminated in the course of the forthcoming hearings, given that there remained only one witness to be examined and that in the event of his absence his statements could be read out. On 15 October 2004 an appeal by the prosecutor against that decision was dismissed.
21. Hearings were held on 1, 15 and 20 December 2004.
22. At the hearing on 20 December 2004 the court decided to place the applicant under police supervision and to prohibit him from leaving the country.
23. On 28 July 2005 the Kielce District Court gave judgment, convicting the applicant and sentencing him to four years and six months’ imprisonment for a total of 24 offences, most of them committed when acting within an organised criminal group.
24. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006) and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 August 2006).
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
